Citation Nr: 1802215	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for fibroadenomas of the left breast.

5.  Entitlement to an initial compensable evaluation for fibroadenomas of the right breast to include scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from May 1981 to June 1983, then with the Army from January 1991 to July 1991, April 1993 to July 1993, and January 1997 to September 1997.  She also had a period of active duty for special work from May 1995 to September 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing conducted by the undersigned in May 2017.  A transcript of this hearing has been associated with the Veteran's claims file.

Regarding the matter seeking service connection for fibroadenomas of the left breast, the Veteran submitted a timely notice of disagreement with the April 2012 rating decision that denied service connection for this disability.  The RO issued a Statement of the Case on the matter in January 2014.  The Veteran did not submit a Substantive Appeal.  However, at the hearing before the undersigned, the Veteran and her representative indicated a belief that the issue had been appropriately appealed to the Board.  Thus, the Board will waive the issue of timeliness and will exercise jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The issues of service connection for fibroadenomas of the left breast, service connection for a left ankle disability, service connection for a right knee disability, and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, the fibroadenomas of the right breast to include scar has been manifested by right breast tenderness, but no significant alteration of size or form of the right breast, and without limitation of function of the affected part.


CONCLUSION OF LAW

The criteria for a higher initial 10 percent evaluation, but no higher, for fibroadenomas of the right breast to include scar have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.116, 4.118, Diagnostic Codes 7804, 7805-7626 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran and her representative have not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Veteran is seeking an initial compensable evaluation for her service-connected fibroadenomas of the right breast to include scar.  The noncompensable disability rating has been assigned pursuant to 38 C.F.R. §§ 4.116, 4.118, Diagnostic Code 7805-7626.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7805 provides that scars and other effects of scars should be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and to evaluate any disabling effect not considered in a rating under an appropriate diagnostic code.  38 C.F.R. § 4.118.  However, Diagnostic Code 7800 applies to scars that affect the head, face or neck, and is not applicable here.

Diagnostic Code 7801 applies to scars that do not affect the head, face, or neck, that are deep and nonlinear, and provides a 10 percent evaluation for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.).  Scars covering a larger area or areas receive a higher evaluation.  A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (1). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Id., Note (2).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.

Diagnostic Code 7626 rates surgery of the breast.  See 38 C.F.R. § 4.116.  A wide local excision without significant alteration of size or form will be assigned a noncompensable (0 percent) rating.  Following a simple mastectomy or wide local excision with significant alteration of size or form of one breast, a rating of 30 percent will be assigned.  Note 4 defines "wide local excision" as removal of a portion of the breast tissue, to include lumpectomies.  Id.  

The Veteran underwent a VA examination in January 2012.  The Veteran complained of tender breasts.  There was no breakdown or drainage from the scar.  The Veteran had a history of a benign neoplasm in both breasts, but no residual conditions caused by the benign neoplasm or its treatment.  The examiner noted that the Veteran had undergone a biopsy and a "lumpectomy?" of both breasts.  The surgery did not result in the loss of 25 percent or more tissue from a single breast or both breasts in combination.  The Veteran had a surgical scar which was curvilinear, barely-discernable on the right breast.  The scar was 2 cm in length, flat, hypopigmented, and nontender, without keloid, ulceration, depression, edema, drainage, or inflammation.  The entire right nipple and areola were tender, but the Veteran stated that she had just finished her menstrual cycle and her breasts were always more tender during her menstrual cycles.  Both breasts were symmetrical without dimpling, retraction, or nipple discharge.  There was a palpable, right breast subcutaneous cystic lesion near the 9:00 position close to the areola, and palpable fibrous tissue, but no other discrete masses.  The right breast was not grossly disfiguring.   

The Veteran's fiancée submitted a statement in October 2012, where he indicated that the Veteran suffered from fibroids which caused a lot of discomfort and that the scars on her breasts cause embarrassment and pain and discomfort.  The Veteran wore clothing closed at the neck to prevent people from seeing the scar.  

An October 2012 VA treatment record notes a breast exam with symmetric nipples, no retraction, no palpable masses, and no axillary adenopathy.  

In her April 2013 notice of disagreement, the Veteran indicated that the scar on her right breast was very painful when touched and when clothing rubbed against the area.  

VA treatment records from June 2013 note complaints of breast tenderness.  A February 2014 VA treatment record notes the Veteran's complaints of breast tenderness for a year, especially when she had her periods, and breast discharge for the last six months.  A June 2014 record notes a history of lumpectomy bilateral breast, last done in 1997. 

The Veteran underwent another VA examination in June 2016.  The examiner indicated that the Veteran had diagnoses of residuals of fibroadenomas of the right breast to include scar and residuals of fibroadenomas of the right breast, benign with associated focal adenosis and focal periductal mastitis.  With regard to the right breast, the Veteran indicated that she had no breast pain.  She indicated that she had bilateral breast pain associated with irregular periods.  The Veteran had a history of a malignant and benign neoplasm of both breasts which was not active.  The Veteran underwent excisional biopsies/lumpectomies of both breasts, and a residual condition caused by the neoplasm was noted as being a residual painful right breast.  The surgery did not result in the loss of 25 percent or more tissue from a single breast or both in combination.  A right breast exam did not reveal any dimpling, retraction, swelling, redness, or changes in color and/or appearance.  There was no nipple discharge.  There was a diffuse, mild, tender, lumpy/bumpy breast in the lateral and sub areolar area under fading scar area.  No focal tenderness, pain, warmth, no changes in skin texture, no axillary lymphadenopathy, and no supraclavicular lymphadenopathy.  There was a right breast surgical scar, in the lateral areolar area.  It was non-tender/non-painful on direct palpation, curve-linear scar, non-keloid formation, hypopigmented, and measured 4.5 cm x 0.3 cm.  November 2012 and December 2013 mammograms were normal.  The Veteran indicated that her condition did not impact her ability to work but did impact her personal sexual relationships.  

January 2017 VA treatment records indicate that the Veteran reported no abnormal breast problems.  Physical examination revealed no masses palpated.

In this case, the evidence does not reflect, and the Veteran does not contend that there is significant alteration of the right breast, or a modified radical mastectomy or radical mastectomy of either breast to warrant a compensable evaluation under Diagnostic Code 7626.  The January 2012 VA examiner found that both breasts were symmetrical without dimpling, retraction, or nipple discharge, and that the right breast scar was barely discernable.  Subsequent VA treatment records and the June 2016 VA examination also did not indicate current alteration of size or form.  The January 2012 and June 2016 VA examiners both noted that the Veteran's breast surgeries did not result in the loss of 25 percent or more tissue from a single breast or both in combination.  

However, the Board notes that the Veteran indicated in her April 2013 notice of disagreement that the scar on her right breast was very painful when touched and when clothing rubbed against the area.  The Veteran has also complained of breast tenderness during VA treatment.  The Veteran is competent to report these symptoms.  In addition, while the objective evidence of record indicates that the Veteran's right breast scar is not painful; the January 2012 and June 2016 VA examiners found a right breast mass under the scar which was described by the January 2012 examiner as a palpable, right breast subcutaneous cystic lesion with palpable fibrous tissue and by the June 2016 examiner as a diffuse, mild, tender, lumpy/bumpy breast.  In this instance, the Board finds these symptoms analogous to symptoms from a painful scar.  Therefore, after resolving doubt in favor of the Veteran, the Board finds that a higher 10 percent disability rating is warranted under Diagnostic Code 7804 for fibroadenomas of the right breast to include scar throughout the rating period on appeal, based on objective evidence of tenderness in the scar area.

Also, because 10 percent is the maximum rating under Diagnostic Code 7802, a higher rating is not available under this code.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Additionally, the evidence does not show any limitation of motion or loss of function due to the Veteran's scar on the right breast.  Thus, a higher rating under Diagnostic Code 7805 is not warranted.

The Board has also considered Diagnostic Code 7628, pertaining to benign neoplasms of the gynecological system or breast, which are rated according to impairment in function of the urinary or gynecological systems, or skin.  However, while the Veteran's right breast has been manifested by fibrous changes and tenderness, it has not resulted in any impairment in function of the urinary or gynecological system, and the Veteran has not indicated such.  While there are symptoms of tenderness in the right breast as described above, the evidence does not show any limitation of motion or function of the skin.  

The Board has considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.


ORDER

An initial evaluation of 10 percent for fibroadenomas of the right breast to include scar is granted, subject to the regulations governing the payment of monetary awards.

REMAND

Regarding the remaining issues on appeal, the record reflects that the Veteran served on active duty as a member of the Coast Guard and in the Army Reserve. However, it appears that the Veteran's service treatment records in the claims file may be incomplete.  Although in December 2011, the RO issued a formal finding of unavailability of service treatment records with regard to the Veteran's complete service treatment records, it does not appear that the Veteran's Reserve treatment records were requested.  The Veteran's representative also indicated at the May 2017 hearing that there may be missing service treatment records.  To ensure a complete record, on remand, the AOJ should attempt to obtain the Veteran's Reserve service treatment records.  Currently, the claims file includes service treatment records from the Veteran's Coast Guard service and some Reserve treatment records from August 1990, May 1991, and July and August 1997, along with a September 1981 and an August 1997 record submitted by the Veteran.  Notably, the Veteran has specifically indicated that she had a surgical procedure on the left breast during service and treatment records from that procedure are not of record.  As any missing records may include potentially relevant information to the service connection claims, an attempt must be made to obtain these records on remand.

Regarding the claims for service connection for a left ankle disability and right and left knee disabilities, the Veteran was afforded a VA knee examination in January 2012, where the examiner found that the Veteran's current left knee patellofemoral pain syndrome was less likely than not related to the left knee quadriceps strain treated in service in 1981.  The examiner indicated that there was no further treatment for problems with left knee symptoms in the service treatment records, and that the service treatment records from her periods of active duty in the Army were incomplete so it was not possible to comment further regarding whether the knee condition may possibly be related to service after 1983.  

The Veteran was also afforded a VA ankle examination in January 2013.  The examiner found that the Veteran's left ankle tendonitis was less likely than not related to service, and noted that no further entries regarding ankle problems were found in the service treatment records after the 2 visits for ankle pain due to poor fitting boots in May 1981.  There was no mention of ankle problems during separation in June 1983, and there were no records regarding the Veteran's reported re-injury of the ankle in the early 1990's.  The examiner found no evidence of persistence or chronicity of left ankle problems since 1981, and it was more likely that her current problems were due to climbing of ladders and stairs during post-service employment.    

A VA medical opinion was obtained in April 2014, where a VA physician indicated that the Veteran's left ankle condition was less likely than not related to service because there were no complaints after suffering left ankle tenderness while wearing boondocker shoes during training; therefore, no chronicity was established.   Regarding the bilateral knee conditions, the physician found that they were less likely than not related to service because the medical evidence revealed that the Veteran did not have a knee injury in service, and that there was no chronicity since service.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In this case, the VA examiners opinions were based on the lack of service treatment records documenting further knee and ankle complaints.  The examiners did not address the Veteran's statements regarding continuity of symptoms since service or a June 2015 buddy statement which described the Veteran's symptoms before and after service.  

Also, in June 2015, the Veteran submitted additional medical evidence consisting of a VA treatment record dated in June 2015.  The Veteran's VA treating physician, Dr. L.E., stated that in past notes it was mis-stated that her problems were not service related, and that "[i]t is felt that more likely than not problems with her ankle and her knees are service-connected as these problems started in service and have continued since that time."  Though supportive of the Veteran's claim, the Board finds this VA opinion to be incomplete as it does not provide a rationale for the opinion.  

As additional service treatment records are also being sought on remand, the Board finds that an additional VA opinion should be obtained which fully addresses the Veteran's contentions and considers the entire evidence of record, including the June 2015 opinion from her treating physician.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Finally, the record reflects that the Veteran receives VA treatment; therefore, upon remand, updated VA treatment records from May 2017 to the present must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, to include the Veteran's Reserve Unit, and obtain all service treatment records from the Veteran's service with the Army Reserve.  Document for the record all actions taken and notify the Veteran of any inability to obtain any records in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file VA treatment records from May 2017 to the present.

3.  After completion of the development requested above, obtain a supplemental VA medical opinion to determine the nature, extent, and etiology of the Veteran's left ankle, right knee, and left knee disabilities.  The electronic claims file must be made available to the reviewing clinician and the clinician must specify in the opinion that the file has been reviewed.  Another examination of the Veteran must be performed only if deemed necessary by the reviewing clinician. 

Based on review of the pertinent evidence of record, the reviewing clinician should provide the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current 1) left ankle disability, 2) right knee disability, or 3) left knee disability is related to the Veteran's active duty service, to include any injuries suffered from wearing boots in marching and formation during boot camp in 1981?

In providing this opinion, the reviewing clinician must address the particulars of this Veteran's medical history, her lay statements regarding continuity of symptomatology since service, any witness/buddy statements, and the relevant medical principles as applicable to these claims.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


